Citation Nr: 1446651	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.   03-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision entered in August 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied entitlement to service connection for diabetes mellitus.

In September 2005 and November 2008, the Board remanded the claim for further development.  In May 2010, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In March 2011, the Court granted a joint motion for remand and vacated the May 2010 decision.  In September 2011, the Board remanded the claim to the Appeals Management Center (AMC) for further development, and in June 2013, the Board again denied the claim.   Thereafter, the Veteran appealed and in May 2014 the Court again issued a joint motion for remand, vacating the June 2013 decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.   A review of the documents in such file reveals an August 2014 appellate brief that is relevant to the appeal.   All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.   


FINDINGS OF FACT

1.  The competent and credible evidence preponderates against a finding that the Veteran served in the Republic of Vietnam or that he was exposed to a tactical herbicide agent while serving in Thailand.

2.  There is no competent and credible evidence of a nexus between the post-service diagnosis of diabetes mellitus and service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated while on active duty, and it may not be presumed to have been so incurred.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2002 & Supp.  2013); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the 38 U.S.C.A.  §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2002, April 2003, October 2005, March and June 2006, June 2007, November 2008, and September 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in March 2006.  Pursuant to the September 2005 remand, the AMC in October 2005 correspondence asked the appellant to provide a complete history of his claimed duty and/or visitation in the Republic of Vietnam.  Pursuant to the September 2011 remand, the AMC in September 2011 correspondence asked the Veteran to provide a complete history of his claimed exposure to herbicides.  The claim was readjudicated in September 2012.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, affording a VA examination.  The RO obtained all available Veteran's service treatment and personnel records.  The appellant submitted private treatment records from the Saco River Medical Group.  The Veteran authorized release of records from the Maine Medical Center, but that facility in July 2002 indicated that no records were available.  The claimant submitted service personnel records of a fellow veteran.  

In the June 2002 claim, the representative requested that the RO obtain a complete copy of the Veteran's VA treatment records since December 1998.  The RO only obtained VA treatment records from 2001 to 2004.  The outcome of this claim, however, depends on whether the appellant had diabetes mellitus while on active duty, whether the disorder was compensably disabling within a year of his separation from active duty, and whether he was or is presumed to have been exposed to herbicides in service.  Therefore, without some suggestion that medical records since September 1998 would provide evidence pertinent to those factors, the RO did not have to obtain a complete copy of the claimant's VA treatment records since December 1998.

Pursuant to the September 2005 remand, the service department searched the morning reports of the Veteran's squadron.  Pursuant to the November 2008 remand, the service department furnished the claimant's entire available personnel file.  The available service personnel records only contain one performance report, dated from June to September 1966, from his service in Thailand.  The RO requested that the service department search for a flight manifest or a DD Form 1351 or its predecessor.  The service department, in turn, indicated that no such information was available in this case.

As noted in the September 2011 remand, in July 2011 the Veteran raised numerous arguments pertaining to alleged errors in his service records.  VA has no authority to correct errors in his service records.  Moreover, by law there is a presumption that the records are correct as written.  United States v. Chemical Foundation, Inc., 272 U.S.  1, 14-15 (1926) (There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties.") Of course, the presumption of regularity is not absolute; the presumption may be rebutted by the submission of "clear evidence to the contrary." The appellant's mere statements standing alone, however, are not the type of clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet.App.98, 102 (1999).  Hence, if the Veteran believes that there are errors in his service records, he should complete a DD Form 149, and file the application with the Board of Correction of Air Force Records at Randolph Air Force Base, Texas 78150.

The RO did not initiate another attempt to obtain a complete set of the Veteran's service treatment records, to include dental records, nor did the RO request that the service department determine where the Veteran's home base in Thailand was, as required by the November 2008 remand.  Nevertheless, the outcome of this claim does not depend on whether there are any outstanding service treatment records, to include dental records, during the period in which he was stationed in Thailand because the claimant does not allege that he received medical treatment in the Republic of Vietnam.

The outcome of this claim also does not depend on additional development regarding which base or bases the Veteran served at in Thailand because his service in Thailand is not in dispute.  The Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era obtained pursuant to the September 2011 remand sufficiently addresses the appellant's allegations regarding exposure to an herbicide agent at any base in Thailand during his time of service in that country.   See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block r.

The appellant maintains that he never served at Udorn Royal Thai Air Force Base and that any development done with regard to the base is irrelevant to his claim.  In April 2006, the Department of the Air Force stated that the Veteran was stationed at Ubon Royal Thai Air Force Base.  His service personnel records also show that he served at the Don Muang Royal Thai Air Force Base.  

Pursuant to September 2011 Board remand, the AMC undertook non-mandatory development in contacting the U.S.  Army and Joint Services Records Research Center (JSRRC) to verify whether the Veteran's unit was exposed to tactical herbicides and whether tactical herbicides were used at the Udorn and Don Muang Royal Thai Air Force Bases.  The JSRRC indicated that they could not verify that the Veteran's unit was at Udorn Royal Thai Air Force Base, which is consistent with the April 2006 statement from the Department of the Air Force.  The JSRRC also reported that there was no documentation of Agent Orange or tactical herbicide spraying, testing, or storage at Udorn Royal Thai Air Force Base, where the Veteran apparently was never stationed, in 1966.  The JSRRC failed to address the same request regarding the Don Muang Royal Thai Air Force Base, where the appellant's service personnel records verify that he was stationed there part of the time during his service in Thailand.  

The Veteran is not prejudiced by the AMC's failure to request verification regarding tactical herbicide exposure at Ubon Royal Thai Air Force Base nor is he prejudiced by the JSRRC's failure to address tactical herbicide exposure at Don Muang Royal Thai Air Force Base because, again, the Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era sufficiently addresses these matters.   See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block r.

A review of VA treatment records shows that the Veteran has applied for Social Security disability benefits.  This case turns on whether the appellant served in the Republic of Vietnam and whether he was exposed to a tactical herbicide agent while serving in Thailand.  There is no indication - and the Veteran and his representative have not alleged otherwise - that the Social Security Administration records would contain any information potentially relevant to the matter of the nature of the claimant's active service.  Cf.  Quartuccio v.  Principi, 16 Vet.App.183 (2002).  Thus, there is no duty to obtain records from the Social Security Administration.

The Veteran submitted several pages from the report Herbicide Use in Thailand - The Relationship to the Rules of Engagement and Use in Vietnam and Laos by Mr. Kurt Priessman, MSgt, USAF (Ret) B.A, M.B.A.  http://veteransinfo.tripod.com/AO%20Thailand%20and%20Laos/herbicide.pdf  Therein the author states that on October 7, 2003, the Air Force Historical Research Agency (AFHRA) purportedly told Susan Belanger the following: 

[a]s a general rule, military cargo aircraft, especially those engaged in "airlines" would stop over at Tan Son Nhut Air Base, Republic of Vietnam [en route] to bases in Thailand.  Very few of this sort of flight were made "direct" to bases in Thailand from bases outside Southeast Asia.  This would have been wasteful of airlift capacity.

Herbicide Use in Thailand - The Relationship to the Rules of Engagement and Use in Vietnam and Laos, Page 20.  Mr. Priessman footnoted this quote as AFHRA Response 26104, October 7, 2003.  The Veteran has not provided a copy of AFHRA Response 26104 between the AFHRA and Ms.  Belanger, or identified where it may be found, to verify the accuracy of what the AFHRA purportedly told Ms.  Belanger and to understand the context in which the statement was offered.  Indeed, as noted, the Veteran only provided limited pages from Mr. Priessman's actual report.  Hence, for the purposes of this claim, Mr. Priessman's statement about what the AFHRA purportedly told Ms. Belanger is too attenuated for VA to contact the AFHRA about the veracity of its purported statement to Ms.  Belanger in the context of the facts of this particular case.  

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App.141, 146-47 (1999).   There was substantial compliance with the November 2008 and September 2011 remands.

The May 2014 joint motion for remand concluded that the Board erred by failing to consider potentially favorable evidence before finding that the appellant was "inherently incredible" in the June 2013 decision.   Specifically, the Board determined that the appellant's assertions regarding his service in Vietnam and exposure to a tactical herbicide agent while serving in Thailand were of no probative value and of doubtful credibility because his history of bad character while in service - in particular, chronic absenteeism and financial irresponsibility to include writing bad checks - impeached his overall credibility.   The joint motion highlighted that the Veteran's history of in-service behavioral problems coincided with his confirmed post-traumatic stress disorder stressor where in June 1971 he learned that his friends had died in an airplane crash and directed the Board to consider the fact that the Veteran's performance made a significant decline in the months following the stressor as well as his in-service statements that he desired to be discharged from the service.

As discussed in further detail below, the Board has considered such potentially favorable evidence.   The Board has also considered, as suggested by the May 2014 motion, whether a medical opinion was necessary to resolve the appellant's behavioral problems/issues of bad character.   Even assuming that a medical opinion could establish that the Veteran's in-service behavioral issues were entirely attributable to a confirmed stressor, it could not affirmatively establish evidence of herbicide exposure.   Even without impeaching the Veteran's testimony on the basis of bad character, however, his claim fails.   Thus, a medical opinion would be of no assistance.   Finally, the Board has considered whether further development of the Veteran's claimed exposure at Ubon RTAFB and Don Muang RTAFB is necessary, as suggested in Footnote 1 of the May 2014 joint motion for remand.   As noted above, the Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era fully addresses any such contention.

Given that a DD Form 1351 or its predecessor, the service treatment records and some service personnel records from his service in Thailand are not of record, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v.  Brown, 9 Vet. App. 46, 51 (1996).  

VA did not provide the Veteran with an examination in connection with his claim.  The Board finds that an examination was not necessary to decide the merits of this claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The threshold for the duty to provide an examination is rather low, McLendon v. Nicholson, 20 Vet. App. 79 (2006), however, here the evidence of record is sufficient to decide the claim.  

The available service records do not show that he served in the Republic of Vietnam.  They do not corroborate the assertion that he was otherwise exposed to herbicides.  His service treatment records do not show that he had symptoms or a diagnosis of diabetes mellitus in service.  As discussed below, the Veteran's assertions that he was ever in the Republic of Vietnam during his service and that he was exposed to a herbicide agent as defined in 38 C.F.R.  § 3.307(a)(6) in Thailand are undermined by other objective evidence of record.   The record as a whole preponderates against finding that diabetes mellitus was compensably disabling within one year of separation from active duty, and the competent medical evidence of record preponderates against finding that diabetes mellitus is otherwise related to active service.  In light of the lack of competent medical evidence showing that diabetes mellitus or signs and symptoms of that disability may be associated with active service, and in light of the lack of competent and credible evidence that the Veteran was ever in the Republic of Vietnam during his service, or that he was exposed to a herbicide agent as defined in 38 C.F.R.  § 3.307(a)(6) in Thailand, there is no reason for VA to provide an examination or obtain an opinion in connection with this claim.

There is thus no evidence of any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A.  § 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R.  § 3.303(a).

Certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R.  §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A.  § 1116(a)(3); 38 C.F.R.  § 3.307(a)(6)(iii).

The law and applicable regulatory provisions pertaining to Agent Orange exposure provide that a "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R.  § 3.307(a)(6)(i).

Vietnam-era veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits.  These veterans include United States Air Force veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975.  To receive benefits for diseases associated with herbicide exposure, these veterans must show on a factual basis that they were exposed to herbicides during their service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

A recently declassified Department of Defense (DoD) Report written in 1973, "Project CHECO Southeast Asian Report: Base Defense in Thailand 1968-1972," contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  Http://www.publichealth.va.gov/exposures/agentorange/thailand.asp .

If a veteran was exposed to an herbicide agent during active military, naval, or air service type II diabetes mellitus shall be service connected if the requirements of 38 C.F.R.  § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R.  § 3.307(d) are also satisfied.  38 C.F.R.  § 3.309.

Finally, even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub.  L.  No.  98-542, § 5, 98 Stat.  2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran asserts, in a December 2005 statement for example, that he flew in a C-130 from Clark Air Force Base to Thailand that first landed at Tan Son Nhut Air Base, Republic of Vietnam, sometime between December 16 and 18, 1965.  He also states that he volunteered for trips to Da Nang Air Base, Republic of Vietnam, where he unloaded ammunition, and that he went to Tan Son Nhut Air Base one time for an equipment training mission.   He also asserts that he was on "blind bat" missions that flew over Vietnamese airspace.   The Board notes that the VA General Counsel concluded that the term "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  VAOPGCPREC 7-93; 59 Fed. Reg. 4,752 (1994).  The appellant claims that these temporary assignments occurred during the period between January and March 1966.  

In an August 2002 statement, "J.L." said that he knew the claimant when they served in Thailand together.  He also stated that after the Veteran reminded him, he recalled that during their service, they discussed the appellant's missions in the Republic of Vietnam.  Specifically, he indicated that he had talked with the Veteran numerous times with him and visited his home.   J.L.  recalled that the appellant flew as a volunteer on "blind bat" missions into Vietnam but did not indicate that he actually participated in these missions with the claimant.   J.L.  acknowledged that he had forgotten about his conversation with the Veteran about the appellant being fired on during a combat mission until the claimant reminded him.  He also stated that he did help the claimant unload a plane during service, which resulted in being near body bags from Vietnam.

In a January 2005 statement, the claimant noted that if Agent Orange was flown in to Takhli, Thailand, he had herbicide exposure because he was a cargo handler.  In an October 2012 statement, the Veteran noted that he had been near the perimeters of the bases where he served and enclosed photographs purportedly of himself on such perimeters.

The Veteran's service personnel records do not verify that he had any service in the Republic of Vietnam.  These records show instead that he served in Thailand as an administrative specialist and an air passenger specialist.  His performance report from June to September 1966 reflects that his duties as an air passenger specialist included typing documents, maintaining office files and supplies, serving as an alternative lost-and-found baggage clerk, assisting in making reservations, and answering the phone.  His DD Form 214 from his period of service from February 1971 to July 1972 indicates that he had Indochina service but no Vietnam service.   The award of the Vietnam Service Medal to the appellant does not establish service in the Republic of Vietnam because the Vietnam Service Medal was awarded to personnel who served in Thailand, Laos, or Cambodia or the airspace, thereover, and in direct support of operations in Vietnam.   See Manual of Military Decorations and Awards, DoD 1348.33-M, AP4.1.2.66.2.1-2.   The service personnel records also do not verify the assertion that he handled herbicides while stationed in Thailand.

In June 2008, the service department stated that a search of the morning reports for the Veteran's unit from January to March 1966 reflects no remarks regarding the appellant or the squadron loading and unloading supplies at Da Nang Air Base.  The service department noted that the allegation of doing a training mission to Tan Son Nhut Air Base is information that is not usually shown in the unit morning reports and that there was nothing else available.

The Veteran relies on Herbicide Use in Thailand - The Relationship to the Rules of Engagement and Use in Vietnam and Laos by Kurt Priessman to support his assertion that he had a layover at Tan Son Nhut Air Base in Vietnam on his way from the Philippines to Thailand for his period of service.  As noted above, Mr. Priessman's claim about what the AFHRA purportedly told Ms.  Belanger is not sufficiently supported by Mr. Priessman to support the appellant's assertion that he landed in the Republic of Vietnam.  Also, Mr. Priessman asserts that at one point every passenger to and from up-country Thailand bases would have flown through Tan Son Nhut Air Base in Vietnam.  Mr. Priessman cites The United States Air Force in Southeast Asia, Tactical Airlift by Ray L. Bowers, Office of Air Force History, United States Air Force, Washington.  D.C. 1983, page 410, for that assertion.   The United States Air Force in Southeast Asia, Tactical Airlift, at page 410, however, discusses flights that took place in 1971, well after the Veteran's service in Thailand in 1965 and 1966.  http://www.afhso.af.mil/shared/media/document/AFD-101013-035.pdf  

The Veteran is competent to report his assertions, but the Board finds that his statements regarding his alleged service in the Republic of Vietnam and exposure to a tactical herbicide agent while serving in Thailand are undermined by the objective evidence of record.

Turning to the Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era, this memorandum notes that the Department of Defense list indicated that only limited testing of tactical herbicides, such as Agent Orange, were conducted in Thailand in 1964, well before the Veteran's service there.  The memorandum reveals that the Department of Air Force stated that other than the 1964 testing there were no records of tactical herbicide or storage or use in Thailand.  The memorandum states that the Air Force noted that while there were records indicating the frequent use of commercial herbicides for vegetation control within the air bases in Thailand during the Vietnam Era, such use required the approval of base civil engineers and these engineers were not permitted to purchase or apply tactical herbicides.  

While the Veteran served in Thailand in 1966, this memorandum notes that October 1966 missions involve the spraying of malathion insecticide for the "control of malaria carrying mosquitoes." This spraying is not sufficient, however, to establish tactical herbicide exposure for any veteran based solely on service in Thailand.

The memorandum also states that while the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, that report does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  The memorandum indicates that therefore, if a veteran's military occupational specialty or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum asserts that security police units were known to have walked the perimeters, especially dog handlers.  The memorandum again notes that there are no records showing that the same tactical herbicides used in Vietnam were used in Thailand.

There is no evidence that the Veteran's military occupational specialty or unit reveals that he regularly had contact with any base perimeter.   Instead, he merely submitted photographs that allegedly show him at a base perimeter.   Any claim that he had regular contact with the base perimeter is undermined by the Veteran's service personnel records which show that he served as an air passenger specialist who worked typing documents, maintaining office files and supplies, serving as an alternative lost-and-found baggage clerk, assisted in making reservations, and answering the phone.

The memorandum further states that if a veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  

The memorandum reveals that aerial spraying of tactical herbicides in Vietnam did not occur everywhere and that it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  The memorandum adds that the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  The memorandum advises that VA is not aware of any studies showing harmful effects for any such secondary or remote herbicide contact that may have occurred.   Again, despite the Veteran's and J.L.'s assertions regarding the handling of equipment that may been exposed to Agent Orange, to include aircraft returning from Vietnam, the Veteran's service personnel records do not show duty as a cargo handler in Thailand or Vietnam.  Rather, he served as an air passenger specialist who worked typing documents, maintaining office files and supplies, serving as an alternative lost-and-found baggage clerk, assisted in making reservations, and answering the phone.

The memorandum notes that if a veteran's claim is based on general herbicide use within a base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activities involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Again, the memorandum reflects that base civil engineers were not permitted to purchase or apply tactical herbicides.  Therefore, to the extent that the Veteran is claiming that he was exposed to Agent Orange simply by being at Air Bases in Thailand, his assertions are significantly outweighed by the findings of the memorandum.

Again, the Board acknowledges the Veteran's competence to report his assertions but finds that his statements are generally inconsistent with the evidence described above.

The Board has considered whether the fact that the Veteran's confirmed PTSD stressor coincided with his in-service incidents of chronic absenteeism, financial irresponsibility and desire to leave the service mitigates a finding of bad character such that his credibility is bolstered.   The Board acknowledges that the appellant's in-service incidents may very well be a behavioral response to a traumatic psychological experience.   Nonetheless, even assuming the appellant's character to be unassailable, his assertions are otherwise inconsistent with the evidence described above, most notably the memorandum of record and his personnel records.   See Caluza v.  Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the credibility of a witness can be impeached by a showing of inconsistency with other evidence).   Moreover, the appellant's obvious personal financial interest in his claim may still bias his testimony to a certain extent.   Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)

As to the August 2002 statement of J.L., who recalled that the appellant flew as a volunteer on "blind bat" missions into Vietnam, while he indicated that he had talked with the Veteran numerous times with him and visited his home, he did not indicate that he actually participated in these missions with the claimant.   Moreover, J.L.  acknowledged that he had forgotten about his conversation with the Veteran about the appellant being fired on during a combat mission until the claimant reminded him.  Thus, J.L.'s knowledge about the Veteran being in a combat mission was based on what the Veteran reminded him about what the appellant told J.L.  during service.   Everything J.L.  said, save for witnessing the Veteran unloading body bags from a plane, is based on what the appellant told him and not first-hand knowledge.   While J.L.  is competent to report what he saw and heard, his statements are primarily based on a recollection that has been refreshed by the appellant's statements which are generally inconsistent with other evidence of record.   J.L.'s personal relationship with the appellant also tends to undermine his testimony.   In short, therefore, J.L.'s statements are insufficient to outweigh place the record in equipoise when considered in light of the considerable evidence against the Veteran's claim.  

In sum, the competent and credible evidence preponderates against finding that the Veteran served in the Republic of Vietnam or that he was exposed to a tactical herbicide agent while serving in Thailand.

The Board has reviewed all service treatment records, all VA treatment records dated from 2001 to 2004, as well as the Saco River Medical Group records dated in August 2002.  These records do not include any opinion linking diabetes mellitus to service.  These records do not reveal any competent evidence of diabetes mellitus during service or to a compensably disabling degree within a year of the Veteran's separation from active duty.  Significantly, no service treatment record, including his separation examination, contains a diagnosis of diabetes mellitus.  Again, the evidence weighs against finding that the Veteran served in the Republic of Vietnam or was otherwise exposed to herbicides; therefore, service connection for diabetes mellitus is not warranted based on a presumptive basis.  38 C.F.R.  §§ 3.307, 3.309.  

The only remaining evidence of record supporting the claim are the statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his diabetes mellitus and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed.  Cir.  2007) (lay persons not competent to diagnose cancer).  

There is competent evidence that the Veteran now has diabetes mellitus; however, without competent evidence linking diabetes mellitus to service, the benefit sought on appeal cannot be granted.  Therefore, neither direct nor presumptive service connection is warranted for diabetes mellitus.  The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for diabetes mellitus, to include due to herbicide exposure, is denied.



____________________________________________
DEREK R.  BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


